     Case 2:19-cv-01555-APG-BNW Document 13 Filed 03/08/21 Page 1 of 1



1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4     CHRISTOPHER BUSBY,                                    Case No. 2:19-cv-01555-APG-BNW

5                                          Plaintiff,                    ORDER
             v.
6
      UNKNOWN OFFICER 1, et al.,
7
                                      Defendants.
8

9    I.     DISCUSSION

10          Plaintiff seeks a 60-day extension of time to file his first amended complaint. (ECF

11   No. 7 at 1). The Court grants the motion for extension of time. Plaintiff shall file his first

12   amended complaint on or before May 7, 2021. If Plaintiff fails to file a timely first amended

13   complaint, this action shall be dismissed without prejudice. (See ECF No. 10 at 7.)

14   II.    CONCLUSION

15          For the foregoing reasons, it is ordered that the motion for extension of time (ECF

16   No. 12) is granted.

17          It is further ordered that Plaintiff shall file his first amended complaint on or before

18   May 7, 2021.

19          It is further ordered that, if Plaintiff fails to timely file his first amended complaint,

20   this action shall be dismissed without prejudice.

21          DATED March 5, 2021.

22

23                                                UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                        1
